         Case 1:20-cv-00169 Document 60 Filed on 08/04/21 in TXSD Page 1 of 2
                                                                                                       United States District Court
                                                                                                          Southern District of Texas

                                                                                                             ENTERED
                                      UNITED STATES DISTRICT COURT                                         August 04, 2021
                                       SOUTHERN DISTRICT OF TEXAS                                         Nathan Ochsner, Clerk
                                         BROWNSVILLE DIVISION

APRIL M. FLORES,                                             §
                                                             §
            Plaintiff,                                       §
                                                             §
VS.                                                          §   CIVIL ACTION NO. 1:20-CV-169
                                                             §
THE CITY OF SAN BENITO, TEXAS, et al.,                       §
                                                             §
            Defendants.                                      §

                     ORDER ADOPTING REPORT AND RECOMMENDATION

           Plaintiff April M. Flores, as mother of Ricardo Trevino III and as the representative of his

estate, filed this lawsuit after police officers fatally shot Trevino following a vehicular chase.

Flores sued numerous law enforcement officers for unlawful seizure and use of excessive force,

and the City of San Benito and Cameron County for failure to train and supervise the officers.

           In June 2021, the Court adopted the Report and Recommendation issued by the

Magistrate Judge recommending that all claims against the City of San Benito and Cameron

County be dismissed, and that some, but not all of the causes of action against the law enforcement

officers be dismissed. (Doc. 41)

           Previously, Defendants Carlos Cordova and Jose Angel Villareal moved to dismiss based

on qualified immunity.1 (Motion, Doc. 29) The Magistrate Judge deferred ruling on whether

Cordova and Villarreal were entitled to qualified immunity for Flores’s excessive force claims,

concluding that further factual development was needed on the issue. (Order, Doc. 39) The

Magistrate Judge ordered that Flores file additional briefing on the matter, which she did. (Brief,

Doc. 52)

           On July 12, the Magistrate Judge issued a Report and Recommendation, concluding that

Cordova is entitled to qualified immunity but Villarreal is not, based on when Flores alleges the




1   Eddie Solis also joined the Motion, but all claims brought against Solis have now been dismissed. (Order, Doc. 44)


1/2
      Case 1:20-cv-00169 Document 60 Filed on 08/04/21 in TXSD Page 2 of 2



officers fired shots at Trevino. (Doc. 57) The Report and Recommendation recommends denying

the Motion as to Villarreal and granting it as to Cordova. No party filed objections. The Court

finds no plain error in the Report and Recommendation.

       As a result, the Court ADOPTS the Report and Recommendation (Doc. 57).

       It is ORDERED that Defendants’ 12(B)(1) & (12(B)(6) Motion to Dismiss Plaintiff’s

Original Complaint (Doc. 29) is GRANTED IN PART AND DENIED IN PART; and

       ORDERED that all of Plaintiff April M. Flores’s excessive force claims against Carlos

Cordova are DISMISSED WITH PREJUDICE.

       All other relief requested in Defendants’ 12(B)(1) & (12(B)(6) Motion to Dismiss Plaintiff’s

Original Complaint (Doc. 29) not expressly granted in this Order or in previous Orders of the

Court is DENIED.

       Signed on August 4, 2021.


                                                    ____________________________
                                                    Fernando Rodriguez, Jr.
                                                    United States District Judge




2/2
